LEVINE, J.
Epitomized Opinion
Defendants were employed as clerks of the Board of Education of West Park at salaries of $600 and $1,000 a year respectively. When West Park became a part of the City of Cleveland the duties of defendants were greatly increased and their salaries were consequently raised to $1500 a year each. These suits were to recover back the increase which was alleged to have been illegally paid. Demurrers to the answers setting forth these facts were overruled in the Common Pleas, to which rulings plaintiff proeseuted error, urging that since defendants were appointed for a definite period of time their compensation could not legally be increased within that time. Held:
The duties of defendants were of a clerical and ministerial character. Defendants were employes of the board and not in any sense public officers. Their compensation might therefore be altered at will.
Moreover, the relief sought for here is to recover money already paid to these defendants. By State v. Fronzier, 77 OS. 7, money paid on an unauthorized contract cannot be recovered back without putting the defendant in statu quo unless the statute' plainly authorizes it. No such intention is expressed in our statutes. Judgment affirmed.